DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/09/2021.

Examiner's Statement of reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for wireless communications by a user equipment (UE), comprising: determining a set of possible starting subframes for monitoring a machine type communication physical downlink control channel (MPDCCH) based on a pattern of available subframes and on one or more repetition levels of the MPDCCH, wherein the pattern of available subframes indicates one or more subframes as valid subframes and one or more subframes as invalid subframes, and monitoring the MPDCCH in one or more subframes of the set of possible starting subframes.
The closest prior art, as previously recited, Park et al. (US 20140153453 A1), YOU et al. (US 2016/0278054 A1), DU et al. (US 2017/0150477 A1) are also generally directed to various aspects of monitoring a PDCCH. However, none of Park, YOU, DU teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 4, 7, 10, 13 and 19.  For example, none of the cited prior art teaches or suggest the steps of monitoring a machine type communication physical downlink .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478